SECURITIES AND EXCHANGE COMMISSION FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 League Now Holdings Corporation (Exact Name of Small Business Issuer in its Charter) FLORIDA 20-35337265 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 4075 Carambola Circle North Coconut Creek, Florida33066 (954) 366-5079 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) 4075 Carambola Circle North Coconut Creek, Florida33066 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW
